Title: To Benjamin Franklin from Robert Morris: Two Letters, 27 September 1782
From: Morris, Robert
To: Franklin, Benjamin


I.
Sir,
Office of Finance 27th Septemr. 1782
I have the Honor to enclose the Copy of Acts of Congress of the fourteenth and twenty third Instant, together with the Copy of my Letter of the thirtieth of July covering the Estimates for the Year 1783. These Estimates are not yet finally decided on. By the Act of the fourteenth you are (as you perceive) instructed to communicate the Resolution for borrowing four Millions of Dollars to his most Christian Majesty,—and first to assure His Majesty of the high Sense which the United States in Congress assembled entertain of his Friendship and generous Exertions; secondly their Reliance on a Continuance of them; and thirdly the Necessity of applying to his Majesty on the present Occasion. From this, and even more particularly from the Act of the twenty third, you will see that it is the wish of Congress to obtain this Money from or by Means of the King. After the decisive Expressions contained in these Resolutions of the Sense of our Sovereign, I am sure that it is unnecessary for me to attempt any Thing like Argument to induce your Exertions. I shall therefore rather confine myself to giving Information.
The grateful Sense of the King’s Exertions which has so warmly impressed your Bosom, operates with undiminished Force upon Congress; and, what is of more Importance in a Country like ours, has the strongest Influence upon the whole Whig Interest of America. I have no Doubt but the King’s Minister here has given his Court regular Information on this and every other Subject of equal Importance, and therefore any general Assurances on your Part will be complimentary and in some Degree superfluous. But there is a Kind of Knowledge not easily attainable by Foreigners in any Country, particularly on such a Matter as the present. It is not amiss therefore that I should convey it to you, and your good Sense will apply it in the most proper Manner. You (of all Men in the World) are not now to learn that the sower english Prejudice against every Thing french had taken deep Root in the Minds of America. It could not have been expected that this should be obliterated in a Moment: But by Degrees almost every Trace of it has been effaced. The Conduct of Britain has weaned us from our Attachments, and those very Attachments have been transferred in a great Measure to France. Whatever Remains of monarchical Disposition exist are disposing themselves fast to a Connection with the french Monarchy: For the british Adherents begin to feel the Pangs of a deep Despair; which must generate as deep Aversion. The british Army here felt the national Haughtiness encreased by the Contempt which as Englishmen they could not but feel for those who had combined against the Freedom of their own Country. Every Part of their Conduct therefore towards the Tories while they flattered themselves with Victory shewed how much they despised their American Friends. Now that a Reverse of Fortune has brought on a little Consideration, they find a total Seperation from this Country unavoidable: They must feel for the Fate of their Country; they must therefore hate, but they must respect us too, while their own Adherents are both detested and despised. Treated thus like common Prostitutes it is not in Human Nature so much to forgive as not to feel in Return. Since General Carleton’s Arrival, or rather since the Change of Ministers, the British have shewn that their Intention is, if possible, to conciliate the Rulers of America, and by the Influence of a common Language and similar Laws, with the Force of ancient Habits and mutual Friendships not yet forgotten, not only to renew again the commercial Intercourse, but to substitute a new federal Connection to their ancient Sovereignty and Dominion.
The Assurance therefore which Congress has directed you to make must not be considered in the Number of those idle Compliments which are the common Currency or small Change of a Court. It is an Assurance important, because it is founded in Truth; and more important still, because it is dictated by the Affections of a whole People. If I may venture an Opinion still farther, it is principally important, because of the critical Situation of Things.— The sudden Change of Britain from Vengeance and War to Kindness and Conciliation, must have Effects, and those Effects, whether they be Contempt or Affection, will depend less perhaps on them than upon Others. It cannot be doubted that they will ring all the Changes upon their usual Theme of gallic Ambition. They will naturally insinuate the Idea that France will neglect us when we have served her Purposes, and it would be very strange if they did not find some Converts among that Class of People who would sacrifice to present Ease, every future Consideration. What I have said will I am confident put your Mind into the Train of Reflections which arise out of our Situation; and you will draw the proper Conclusions and make a proper Application of them.

Congress have directed you further to express to the King their Reliance on a Continuance of his Friendship and Exertions. I have no Doubt that a full Beleif of this Reliance will be easily inculcated. Indeed I rather apprehend that we shall be considered as relying too much on France, or in other Words doing too little for ourselves. There can be no sort of Doubt that a mighty good Argument may be raised on the usual Position that the Nation which will not help itself does not merit the Aid of Others, and it would be easy to tell us that we must put our own Shoulders to the Wheel before we call upon Hercules. In short if the Application be refused or evaded, Nothing can be easier than to assign very good Reasons why it is done. But you have very justly remarked in one of your Letters that it is possible to get the better in Argument, and to get Nothing else. So it might be here. True Sagacity consists in making proper Distinctions, and true Wisdom in taking Determinations according to those Distinctions. Twenty Years hence when Time and Habit have settled and compleated the federal Constitution of America Congress will not think of relying on any other than that Being to whose Justice they appealed at the Commencement of their Opposition. But there is a Period in the Progress of Things, a Crisis between the Ardor of Enthusiasm and the Authority of Laws, when much Skill and Management are necessary to those who are charged with administering the Affairs of a Nation. I have already taken Occasion to observe that the present Moment is rendered particularly critical by the Conduct of the Enemy, and I would add here (if I dared even in Idea to seperate Congress from those they represent) that now above all other Times Congress must rely on the Exertions of their Ally. This Sentiment would open to his Majesty’s Ministers many Reflections the least of which has a material Connection with the Interests of his Kingdom: But an Argument of no little Weight is that which applies itself directly to the Bosom of a young and generous Prince, who would be greatly wounded to see that Temple, dedicated to Humanity, which he has taken so much Pains to rear, fall at once into Ruins by a Remission of the last Cares which are requisite for giving Solidity to the Structure. I think I might add that there are some Occasions on which a good Heart is the best Counsellor.
The third Topic which Congress have directed you to dwell upon is the Necessity of their present Applications, and it is this which falls most particularly within my Department; for I doubt not that every Sentiment on the other Objects has been most forcibly inculcated by the Minister of Foreign Affairs. I might write Volumes on our Necessities and not convey to you so accurate an Idea as by the Relation of a single Fact which you may see in the Public News Papers. It is that the Requisitions of last October for eight Millions had produced on the first Day of this Month only One hundred and twenty five thousand Dollars. You are so perfectly a Master of every Thing which relates to Calculation that I need not state any Thing of our Expences. You know also what were our Resources beyond Taxation and therefore you have every Material for forming an accurate Idea of our Distresses. The Smallness of the Sum which has been paid will doubtless astonish you, and it is only by Conversation or a long History that you could see why it has been no greater. The People are undoubtedly able to pay, but they have easily persuaded themselves into a Conviction of their own Inability, and in a Government like ours the Beleif creates the Thing. The Modes of laying and levying Taxes are vicious in the Extreme: The Faults can be demonstrated, but would it not be a new Thing under the Sun that People should obey the Voice of Reason? Experience of the Evil is always a Preliminary to Amendment, and is frequently unable to effect it. Many who see the Right-road and approve of it, continue to follow the wrong road because it leads to Popularity. The Love of Popularity is our endemial Disease and can only be checked by a Change of Seasons. When the People have had dear Experience of the Consequences of not being taxed, they will probably work the proper Amendment; but our Necessities in the Interim are not the less severe. To tell America in such a Situation that she should reform her interior Administration would be very good Advice; but to neglect affording her Aid, and thereby to lose the capital Objects of the War, would be very bad Conduct. The Necessity of the present Application for Money arises from the Necessity of drawing by Degrees the Bands of Authority together, establishing the Power of Government over a People impatient of Control, and confirming the federal Union of the several States, by correcting Defects in the general Constitution. In a Word it arises from the Necessity of doing that infinite Variety of Things which are to be done in an infant Government placed in such delicate Circumstances that the People must be woed and won to do their Duty to themselves and pursue their own Interests. This Application also becomes the more necessary in order to obviate the Efforts of that british Faction which the Enemy are now attempting to excite among us. Hitherto indeed they have been unsuccessful unless perhaps with a very few Men who are under the Influence of disappointed Ambition; but much Care will be required when their Plans are brought to greater Maturity. The savage Inroads on our Frontiers have kept up the general Horror of Britain. The great Captures made on our Coasts have also rather enraged than Otherwise, tho such Captures have always the twofold Operation of making People wish for Peace as well as for Revenge. But when the Enemy shall quit our Coasts (and they have already stopped the Inroads of their savage Allies) if the People are urged at once to pay heavy unusual Taxes, it may draw forth and give weight to Arguments which the boldest Emissaries would not at present hazard the Use of.
I have already observed that Congress wish to obtain this Money either from or by Means of the King. The most cautious Prudence will justify us in confiding to the Wisdom of his Ministers the Portrait of our Situation. But it might not be very wise to explain to Others those Reasons for the Application which lie so deep in the Nature of Things as easily to escape superficial Observers. I shall enclose a Copy of this Letter to Mr. Adams, and you will find herein a Copy of what I say to him on the Subject.— I hope the Court will take such Measures as to render any Efforts on his Part unnecessary. But you and he must decide on what is best for your Country. I must trouble you still farther on this Subject with the Mention of what you will indeed collect from a cursory Reading of the Resolutions—that Congress have the strongest Reason for their Procedure when they direct your utmost Endeavors to effect this Loan, notwithstanding the Information contained in your Letters. If the War is to be carried on this Aid is indispensible, and when obtained will enable us to act powerfully in the Prosecution of it. If a Peace takes place it is still necessary, and as it is the last request which we shall then have Occasion to make I cannot think that it will be refused. In a Word, Sir, we must have it.— With perfect Respect I have the Honor to be, Sir, Your Excellency’s most obedient & humble Servant
Robt Morris.
His Excellency Benjamin Franklin Esquire.
 
II.
Sir
Office of Finance 27th September 1782.
By my Letter of this Date you will be informed of the Intention of Congress to provide for a principal Part of the Expenditures of the Year 1783 by Loan. I expect that you will be able to obtain the four Millions of Dollars either from the Court of France or by their Assistance. I wish an immediate Disposition of a Part in the following Manner. That the Court of Spain should give Orders for the Shipment of a Million of Dollars at the Havanna free of Duties, and to be convoyed by One or more Ships of the Line to an American Port; the Money to be paid to them during the Year in Europe. I wish this Order may be so expedited as that Captain Barney in the Washington, by whom this Letter goes, may carry it out to the Havanna, and receive the Money, which will by that Means arrive Sometime during the Winter, and of Course will, I expect, come safely as well as seasonably. I wish that half a Million Dollars may be paid to Messrs. Le Couteulx and Company as soon as possible, to enable them to execute my Orders as to a particular Negociation wch: I commit to them. Whatever else of the Money is obtained in France, will of Course be paid to Mr. Grand, subject to my Order. If any Part of the Money be negociated in Holland, it will be, I suppose, proper to leave it in the Hands of those who negociate the Loan, subject to my farther Disposition.
I am, Sir, Your most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin Esqr.(Duplicate.)
 
Endorsed: Office of Finance Septr. 27. 1782 Disposition of the 4 Milln. of Dollars, if obtained.
